Citation Nr: 0810410	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-19 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from May 1956 to May 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board denied the appellant's claim in a decision dated in 
September 2005.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a decision dated in October 2006, the Court 
vacated the Board's September 2005 decision as it pertained 
to the captioned issue, and remanded the case to the Board 
for further proceedings consistent with the Court's decision.  


REMAND

In it's October 2006 decision, the Board denied the veteran's 
service connection claim because it determined that the 
veteran had pes planus before active military service, and 
that it had not worsened during service.  The Board found 
that the evidence in the veteran's SMRs reflected no 
aggravation during service and that such evidence was of 
greater evidentiary value that an opinion provided by a Dr. 
W.S. because Dr. S.'s opinion was based only on a history 
provided by the veteran rather than on any historical medical 
evidence, and because Dr. S.'s opinion was very equivocal.   
In the joint motion, the parties agreed that VA had failed to 
provide a VA medical examination, and, by not explaining why 
a VA examination was not needed, the Board had failed to 
provide an adequate statement of reasons and bases.  

The Board will therefore remand this case in order to obtain 
a VA medical examination with a medical nexus opinion as to 
the probabilities that the veteran has pes planus that was 
either incurred in or aggravated by his military service.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA foot examination 
by a medical professional with 
appropriate expertise to determine if the 
veteran has pes planus and, if he does, 
to provide an opinion as to the medical 
probabilities that his pes planus either 
began or worsened during his military 
service.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of record, including the veteran's SMRs 
and the March 2004 progress note from Dr. 
W.S., as to whether any current pes 
planus is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service.  The opinion should address 
whether pes planus shown at entry 
worsened during the veteran's period of 
service.  (Because, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that speculation, 
tempered by the examiner's medical 
expertise and experience, is a component 
of a medical opinion.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

2.  The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  If the service 
connection claim is not granted a 
supplemental statement of the case should 
be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

